DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on August 2, 2022, and any subsequent filings.
Claims 1-23 stand rejected.  Claims 3 and 10 have been canceled.  Claims 24 and 25 have been added.  Claims 1, 2, 4-9, and 11-25 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Objections
Claims 4, 5, 9, and 13-15 have been amended and Claim 10 canceled such that the objections are withdrawn.
Claim Rejections - 35 USC § 112
Claims 1, 2, 4-9, and 11-23 have been directly or indirectly amended and Claims 3 and 10 have been canceled such that the rejections are withdrawn.
Double Patenting
The terminal disclaimer filed on August 2, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent No. 10,828,585 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1, 2, 4-9, and 11-25 are allowed.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jay Patel on August 18, 2022.
The application has been amended as follows: 
In Claim 1, line 7, delete "are" and insert "is";
In Claim 21, line 13, after "each" and before "set" insert "of at least one";
In Claim 22, line 10, delete "are" and insert "is"; and, 
In Claim 22, line 16, delete "it" and insert "the receiving part".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779